UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4331



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KAREEM ABDUL DUDLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-339-WLO-4)


Submitted:   June 22, 2007                 Decided:   July 18, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Michael Aus, Durham, North Carolina, for Appellant. Douglas
Cannon, Assistant United States Attorney, Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem Abdul Dudley pled guilty to conspiracy to make,

possess, and utter counterfeit business checks, in violation of 18

U.S.C. §§ 371, 513(a) (2000).             He was sentenced to sixty months’

imprisonment.         On   appeal,      Dudley’s   counsel      filed   a     brief    in

accordance    with     Anders      v.   California,      386    U.S.    738    (1967),

asserting     there    are    no     meritorious       issues    for    appeal,       but

questioning whether the district court erred in denying Dudley an

adjustment for acceptance of responsibility.                    Dudley has filed a

pro se supplemental brief reasserting the issue raised by counsel

and alleging ineffective assistance of appellate counsel for filing

an Anders brief.      After a thorough review of the record and finding

no reversible error, we affirm Dudley’s conviction and sentence.

            Counsel claims that the district court erred in denying

Dudley an adjustment for acceptance of responsibility based on his

drug use while on bond pending sentencing.                We review the district

court’s determination for clear error.                 United States v. Curtis,

934 F.2d 553, 557 (4th Cir. 1991).               Dudley violated the terms of

his pretrial release on several occasions while on bond awaiting

sentencing,     including       testing      positive      for    cocaine,       which

eventually    led     to   revocation      of    his   pretrial    release.           The

continued use of drugs after conviction may be a basis for denial

of an adjustment for acceptance of responsibility.                       See United

States v. Kidd, 12 F.3d 30, 34 (4th Cir. 1993); United States v.


                                         - 2 -
Underwood, 970 F.2d 1336, 1339 (4th Cir. 1992).           We find the

district court did not clearly err in finding Dudley’s continued

criminal    conduct     was   inconsistent    with     acceptance   of

responsibility.

           Dudley argues in his pro se supplemental brief that

appellate counsel was ineffective for filing an Anders brief.       An

allegation of ineffective assistance of counsel should not proceed

on direct appeal unless it appears conclusively from the record

that counsel’s performance was ineffective.          United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).       We find no support

that such a claim “appears conclusively from the record.”       Dudley

fails to identify any issues that appellate counsel should have

raised on appeal.     Instead, he merely states that counsel erred in

failing to present any claims of error on appeal. However, counsel

did raise a potential claim of error on appeal, but properly

concluded that the claim was without merit.    Because our review of

the record leads us to conclude that deficient performance is not

conclusively shown, Dudley’s ineffective assistance of counsel

claim is not cognizable on direct appeal.

           As required by Anders, we have examined the entire record

and find no other meritorious issues for appeal.            Therefore,

finding no error, we affirm Dudley’s conviction and sentence.       We

also deny Dudley’s motions for appointment of counsel and for a

trial transcript.      This court requires that counsel inform his


                                 - 3 -
client, in writing, of his right to petition the Supreme Court of

the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 4 -